Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Daniel McGlynn on March 4th, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 1, Line Number 13: Please delete the phrase, “in the steepness”, after the phrase, “a gradation of two degrees” and before the period.

	In Claim 12, Line Number 1: Please replace the word “method” with the word “vehicle”.

	In Claim 12, Line Number 2: Please replace the phrase “from 0.000 to 0.0020 inches” with the phrase, “with increasing width in a direction away from an edge of the first portion to a thickness of 0.020 inches”, after the phrase, “the first portion tapers” and before the period.

	In Claim 18, Line Number 8: Please replace the phrase “in thickness from 0.000 to 0.0020 inches” with the phrase, “with increasing width in a direction away from an edge of the first portion to a thickness of 0.020 inches”, after the phrase, “a first portion tapering” and before the phrase, “and comprising a second portion”.

	In Claim 20, Line Number 5: Please delete the phrase, “in the steepness”, after the phrase, “a gradation of two degrees” and before the period.

		
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a vehicle comprising (a) a streamlined body having a top surface, (c) a solar cell assembly bonded to the top surface by the double sided adhesive film, wherein the solar cell assembly comprises (i) a first silicone film; (ii) an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first silicone film; and (iii) a second silicone film comprising a first portion tapering in thickness and comprising a second portion of the second silicone film over the front side of the solar cells so as to encapsulate the solar cells and provide a smooth surface wherein the tapering of the second silicone film is no more than a gradation of two degrees.
Although Wrosch et al. (US 10,026,857 B1) discloses a vehicle (Figure 9-12) comprising:
a streamlined body having a top surface (Figure 7-8, #106 & Column 5, Lines 61-64);
a double sided adhesive film positioned on and mounted to the top surface of the streamlined body (Figure 7-8, #105 – Column 2, Lines 32-48);
It’s noted that the element 105 acts as a double sided adhesive as it adheres to adjoining surfaces (double sided) when cured.
a solar cell assembly bonded to the top surface (See Figure 8 for final orientation) by the double sided adhesive film (Figure 7-8, #105);
a first silicone film (See Annotated Wrosch et al. Figure 7, below - Column 3, Lines 35-36 & 43-44);
an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first film (Figure 7-8, #104);
a second silicone film (Figure 7-8, #103 & Column 5, Lines 43-45).
Annotated Wrosch et al. Figure 7

    PNG
    media_image1.png
    549
    793
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the vehicle as claimed in claim(s) 1-13 and 15-17 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 18, a skilled artisan would not have found it obvious to have a vehicle comprising: (a) a streamlined body forming a portion of the vehicle having a top surface; and (b) a solar cell assembly of interconnected III-V compound semiconductor multijunction solar cells bonded to the top surface, wherein the solar cell assembly comprises (i) a first silicone film; (ii) an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first silicone film; and (iii)a second silicone film comprising a first portion tapering with increasing width in a direction away from an edge of the first portion to a thickness of 0.020 inches and comprising a second portion of the second silicone film over the front side of the solar cells so as to encapsulate the solar cells and provide a smooth surface permitting laminar flow over the surface of the body.
Although Wrosch et al. (US 10,026,857 B1) discloses a vehicle (Figure 9-12) comprising:
a streamlined body having a top surface (Figure 7-8, #106 & Column 5, Lines 61-64);
a double sided adhesive film positioned on and mounted to the top surface of the streamlined body (Figure 7-8, #105 – Column 2, Lines 32-48);
It’s noted that the element 105 acts as a double sided adhesive as it adheres to adjoining surfaces (double sided) when cured.
a solar cell assembly bonded to the top surface (See Figure 8 for final orientation) by the double sided adhesive film (Figure 7-8, #105);
a first silicone film (See Annotated Wrosch et al. Figure 7, below - Column 3, Lines 35-36 & 43-44);
an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first film (Figure 7-8, #104);
a second silicone film (Figure 7-8, #103 & Column 5, Lines 43-45).
Annotated Wrosch et al. Figure 7

    PNG
    media_image1.png
    549
    793
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the vehicle as claimed in claim(s) 18 and 20 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 21, a skilled artisan would not have found it obvious to have a vehicle comprising (a) a streamlined body having a top surface, (c) a solar cell assembly bonded to the top surface by the double sided adhesive film, wherein the solar cell assembly comprises (i) a first silicone film; (ii) an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first silicone film; and (iii) a second silicone film comprising a first portion tapering in thickness and comprising a second portion of the second silicone film over the front side of the solar cells so as to encapsulate the solar cells and provide a smooth surface, wherein a thickness of the first portion of the second silicone film begins at an edge of the first portion at a thickness of between 0.002 and 0.005 inches and tapers in a direction away from the edge to a thickness between 0.020 and 0.040 inches.
Although Wrosch et al. (US 10,026,857 B1) discloses a vehicle (Figure 9-12) comprising:
a streamlined body having a top surface (Figure 7-8, #106 & Column 5, Lines 61-64);
a double sided adhesive film positioned on and mounted to the top surface of the streamlined body (Figure 7-8, #105 – Column 2, Lines 32-48);
It’s noted that the element 105 acts as a double sided adhesive as it adheres to adjoining surfaces (double sided) when cured.
a solar cell assembly bonded to the top surface (See Figure 8 for final orientation) by the double sided adhesive film (Figure 7-8, #105);
a first silicone film (See Annotated Wrosch et al. Figure 7, below - Column 3, Lines 35-36 & 43-44);
an array of interconnected solar cells having a front light receiving side and a back side, with the back side disposed directly over the first film (Figure 7-8, #104);
a second silicone film (Figure 7-8, #103 & Column 5, Lines 43-45).
Annotated Wrosch et al. Figure 7

    PNG
    media_image1.png
    549
    793
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the vehicle as claimed in claim(s) 21 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P MALLEY JR./              Primary Examiner, Art Unit 1726